                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION




UNITED STATES OF AMERICA,

             Plaintiff,                          Case No. 14-20273

v.                                               HON. GEORGE CARAM STEEH

JOHNNY TROTTER, II,

         Defendant.
_____________________________/

                    ORDER DENYING DEFENDANT’S
                 MOTION FOR RELEASE PENDING APPEAL

      Before the court is Defendant’s motion for release pending appeal,

which has been fully briefed.1 Pursuant to L.R. 7.1, the court dispensed

with oral argument and determined this matter on the briefs.2 For the

reasons explained below, Defendant’s motion is denied.

      Defendant Johnny Trotter, II, was convicted of conspiracy to commit

health care fraud and three counts of health care fraud. The court

sentenced Defendant to 180 months of imprisonment on November 7,




1
  Defendant also sought a stay of the sale of his home; the parties resolved this issue in
a stipulated order. See Doc. 265.
2
  The court considered the supplemental materials submitted by Defendant. Doc. 268.
                                           -1-
2017. Because the court was concerned that Defendant posed a flight risk,

it ordered Defendant to be taken into custody immediately following the

November 7 sentencing hearing. See Doc. 260 at 27-29. At a continuation

of the hearing held on November 8, 2017, the court considered Defendant’s

request to be released, but concluded that Defendant posed a flight risk

and ordered him detained. Id. at 35-38.

      Defendant seeks bond pending appeal, pursuant to 18 U.S.C. §

3143(b). Upon a conviction and sentence, a defendant “shall” be detained

pending appeal unless the court finds “by clear and convincing evidence”

that he is not a flight risk or a danger to the community and “that the appeal

is not for the purpose of delay and raises a substantial question of law or

fact likely to result in -- (i) reversal, (ii) an order for a new trial, (iii) a

sentence that does not include a term of imprisonment, or (iv) a reduced

sentence to a term of imprisonment less than the total of the time already

served plus the expected duration of the appeal process.” 18 U.S.C. §

3143(b)(B).

      The court remanded Defendant because it was concerned that

Defendant poses a flight risk. This concern is based upon the significant

sentence he faces, the court’s perception of his emotional state, his

apparent inability to accept responsibility for his role in the fraud, his access

                                          -2-
to funds, and his ability to easily travel internationally, given our proximity to

Canada. See Doc. 260 at 35-38. The conditions proposed by Defendant

do not fully address these concerns and the court cannot find by clear and

convincing evidence that Defendant does not pose a flight risk.

      As to the merits of his appeal, Defendant argues that the fraud loss

used to calculate his sentence should have been significantly lower and

that a correct calculation would result in a much lower sentence. According

to Defendant, the government’s theory was that Defendant billed Medicare

for “nerve blocks” that were never provided, when in fact the government’s

definition of nerve block was flawed. Defendant argues that under the

correct definition, nerve blocks were actually provided to patients. Thus,

according to Defendant, not all of the nerve block procedures were proven

to be fraudulent and the loss amount should have been much lower.

      Defendant does not persuasively address the government’s theory

that he conspired to evade Medicare’s prepayment review by billing

through false fronts, employing sham owners, and billing under the provider

numbers of other physicians. Medicare would not have paid any of the

claims had it known that Defendant was the owner or manager of the

clinics through which Medicare was billed; thus the loss amount was

substantial and correctly calculated. This conclusion is not altered by

                                      -3-
United States v. Mehmood, 2018 WL 3414591 (6th Cir. Jul. 13, 2018). The

government’s theory in Mehmood was that all the claims submitted by the

defendant’s companies were fraudulent because the defendant obtained

access to Medicare by certifying that he would not engage in kickbacks

“without any intention of living up to” that promise. Id. at * 10. The

testimony at trial established that Medicare would not have paid any of the

defendant’s claims, including any legitimate ones, if the defendant had

disclosed his fraudulent scheme. The district court concluded that the loss

amount was equal to all the gross billings submitted by the defendant’s

companies. In an unpublished opinion, the Sixth Circuit reversed, rejecting

“loss calculations based solely on a defendant’s false representations to

Medicare about the defendant’s intent to follow Medicare’s anti-kickback

rules.” Id. The court stated that the “value of any legitimate claims, if

established, must be offset against the aggregate billings” to calculate the

loss amount. Id.

      Unlike Mehmood, the fraud in this case does not involve

representations regarding Medicare’s anti-kickback rules. Rather,

Defendant received Medicare payments only by disguising his ownership of

the billing entities so as to circumvent prepayment review, under which 100

percent of his claims had been rejected. This case is closer to United

                                      -4-
States v. Triana, 468 F.3d 308 (6th Cir. 2006), in which the defendant was

excluded from Medicare and barred from an ownership interest in entities

billing Medicare. Nonetheless, the defendant obtained an ownership

interest in a podiatry practice that billed Medicare. The district court found

that the loss amount was the amount the practice actually received from

Medicare, without deducting for legitimate services provided. On appeal,

the defendant argued that Medicare sustained no actual loss, because

legitimate services were provided to eligible patients. The Sixth Circuit

rejected this argument, noting that the defendant’s participation in the

podiatry practice made the practice ineligible for any Medicare payments,

regardless of the legitimate services provided. Id. at 321. Medicare

similarly would not have paid the claims at issue here if it had known that

Defendant was the beneficial owner or manager of the clinics at which

services were provided.

      For these reasons, the court finds that Defendant’s appeal is unlikely

to result in a significantly lower loss amount or sentence. Additionally, the

court finds Defendant is unlikely to obtain reversal or an order for a new

trial, for the reasons explained in its opinion and order denying Defendant’s

motions for judgment of acquittal and new trial. See Doc. 213.




                                     -5-
                                 CONCLUSION

     Therefore, IT IS HEREBY ORDERED that Defendant’s motion for

release pending appeal (Doc. 263) is DENIED.

Dated: November 29, 2018

                                       s/George Caram Steeh
                                       GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE

                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                 November 29, 2018, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                        -6-
